MEMORANDUM **
Victor Manuel Morales, a native and citizen of Mexico, petitions for review of an *611order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Morales failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th Cir.2005).
Morales’ contention that the IJ ignored or misstated facts is not supported by the record and does not state a colorable due process claim. See id. at 930 (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”). Morales’ contention that the agency deprived him of due process by misapplying the law to the facts of his case is also unavailing. See id.; see also Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001) (holding that the “misapplication of case law” may not be reviewed).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.